Citation Nr: 0632087	
Decision Date: 10/16/06    Archive Date: 10/25/06	

DOCKET NO.  03-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to other service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1965 to 
December 1969, and from February 1977 to July 1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In December 2004, the 
Board remanded this issue for additional evidentiary 
development.  Pursuant to the requirements of this remand, 
the RO contacted the National Personnel Records Center (NPRC) 
for any additional service medical records, collected 
additional private medical records, collected Social Security 
Administration records, provided the veteran with adequate 
and proper VCAA notice, and provided the veteran with a VA 
examination with claims folder review and request for 
opinions.  All development on remand was completed and the 
case is now ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  A preponderance of the competent objective evidence on 
file is against a finding that the veteran's coronary artery 
disease was either caused or aggravated by service-connected 
disabilities of post-traumatic stress disorder (PTSD), and/or 
multiple other service-connected orthopedic disabilities.  


CONCLUSION OF LAW

Heart disease was not caused or aggravated by other service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate his claim, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in May 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from July 2002.  This notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  Pursuant to the Board's 
more recent remand, the veteran was again provided formal 
VCAA notice in February 2005.  

During the pendency of the appeal, all know available records 
have been collected for review including certain service 
medical records, VA treatment records, private treatment 
records, records of the Social Security Administration, and 
the veteran has been provided multiple VA examinations, 
including a VA examination with claims folder review and 
request for production of opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The veteran availed himself of the 
opportunity of submitting written statements in his own 
behalf and also a series of some six medical journal 
articles.  All known available evidence has been collected 
for review.  The Board finds VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including heart disease, which is shown to become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  
38 C.F.R. § 3.310(a).  For claims for secondary service 
connection received by VA after June 1998, any disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under 3.310(a).  
38 C.F.R. § 3.300(c).  

Finally, in Allen v. Brown, 7 Vet. App. 439 (1995), the US 
Court of Appeals for Veterans Claims (Court) held that 
service connection may be awarded for disability under 
38 C.F.R. § 3.310 if a nonservice-connected disability is 
aggravated (permanently increased in severity beyond ordinary 
progress) by a service-connected disability.  

Analysis:  Historically, the Board would point out that the 
veteran is in receipt of awards of service connection for 
multiple disabilities, with a 100 percent schedular 
evaluation effective from March 2002.  He is service 
connected for post-traumatic stress disorder, with a 
30 percent evaluation effective from the date of claim 
therefor in October 2000.  He has also been granted service 
connection for arthritis of each knee at 20 percent, cervical 
arthritis at 20 percent, lumbar disk disease at 20 percent, 
arthritis of each hip at 20 percent, arthritis of each 
shoulder at 20 percent, and bilateral metatarsalgia of the 
feet at 10 percent.  

The veteran filed his claim for service connection for heart 
disease secondary to either service-connected PTSD, and/or 
multiple orthopedic disabilities combining to reduce his 
ability to exercise in January 2002.  In support of this 
claim, the veteran submitted some six medical journal 
articles discussing causal relationships between psychiatric 
disability, principally stress, and heart disease.  
Collectively, these articles attempt to support a medical 
nexus between extreme levels of stress and the onset of heart 
disease.  Each of these articles, however, clearly note that 
the relationship between stress levels and heart disease is a 
controversial subject in the medical community, and by no 
means a well-accepted principle of medicine.  Multiple 
studies were discussed, some purporting to demonstrate a 
relationship between extreme levels of stress and the onset 
or aggravation of preexisting heart disease.  Other studies 
noted in these journal entries, however, noted that there had 
been no link discovered between levels of anxiety, hostility, 
depression and stress, and an individual's chances of 
developing coronary artery disease.  Several of these 
articles were authored by psychologists, and not medical 
doctors with expertise in cardiovascular disease.  None of 
these articles, however, provide a clear, clinical cause-and-
effect relationship between levels of stress and heart 
disease.  Instead, these articles generally suggest the 
appearance, possibility, suggestion or implication of a 
relationship, but no scientific causal connection is 
confirmed in any of these articles.   

With respect to the veteran's heart disease, the private and 
VA medical records on file indicate that the veteran had 
onset of coronary artery disease sometime in the late 1980's 
and early 1990's.  There are consistent references to three 
myocardial infarctions, one which occurred prior to 1992, the 
second in 1992 followed by a triple coronary artery bypass 
graft surgery, and a third in 1998 or 1999.  These medical 
histories also note that the veteran had a long history of 
fairly serious alcohol use prior to the onset of heart 
disease.  These records also indicate that the veteran smoked 
tobacco consistently until 1992, the time of his second MI 
and three-way bypass surgery.  

With respect to the veteran's PTSD, the veteran was provided 
a VA psychological examination in January 2001.  Since 
separating from the military in 1984, the veteran had 
consistently worked in automotive sales.  He had been married 
and divorced three times.  He reported that he drank up to 10 
to 15 drinks per day for 15 to 20 years.  He had quit 
drinking and smoking by the time of this examination.  He 
reported that he had never before seen a counselor or other 
mental health professional at any time.  He reported that he 
generally got along well with other people, though sometimes 
felt that others did not like him and he wondered why.  He 
denied suicidal thoughts or ideation or any symptoms of mania 
or psychosis.  He presented as neatly dressed and groomed, 
was pleasant and cooperative throughout the evaluation, 
speech was clear and normal in rate, rhythm and volume, and 
thought content was organized and goal-oriented.  There was 
no evidence of hallucinations, delusions or other unusual 
thinking, and remote and recent memory seemed grossly intact.  
Judgment and insight were good.  This physician felt that the 
veteran did have PTSD related to combat stressors during 
service in Vietnam which were documented in the claims 
folder.  The veteran himself reported experiencing moderate 
with occasional severe distress relating to his symptoms, and 
that this resulted in a moderate impact on his social 
functioning.  This physician felt that the veteran's PTSD 
warranted a Global Assessment of Functioning Score of 55, 
which is reflective of generally moderate symptomatology.  It 
is noteworthy that there is no evidence that the veteran has 
ever sought or required any form of psychiatric treatment or 
care at any time prior to or subsequent to this VA 
examination which resulted in his grant of service connection 
with a 30 percent evaluation.  

In September 1998, a private physician wrote that the veteran 
had been his patient since 1992 when he had an MI and bypass 
graft surgery in January 1992.  Since that time, the doctor 
wrote that he had seen the veteran faithfully and that he had 
good blood pressure control and worked hard on his 
cholesterol.  In August of 1998 he had had some recurrence of 
his coronary artery disease symptoms with angina, and 
angiography had revealed rather significant coronary artery 
disease not only in the native vessels but also in his bypass 
grafts.  This doctor wrote that he did feel that one of the 
veteran's risk factors was stress and he believed that his 
job as a salesman was stressful for him.  He wrote that "I 
think this adds some impact on his medical health."  He 
suggested that the veteran would be a candidate for an early 
retirement from his sales position.  He wrote that he did 
"think the stress probably is going to affect his coronary 
artery disease at least in some fashion."  

In June 2005, the veteran was referred, in conformance with 
the Board's December 2005 remand, for a VA examination by a 
cardiologist who had access to and reviewed the veteran's 
entire claims folder.  This report noted that the veteran had 
undergone an exercise stress test in June 2004, where he 
exercised for 12 minutes and 36 seconds with 2 mm of ST 
depression at a late point in the stress test.  He was 
classified as a low risk given his excellent exercise 
tolerance and late positive EKG changes.  In February 2005, 
the veteran had an adenosine thallium test which showed no 
EKG or SPECT image abnormalities, and a left ventricular 
ejection fraction of 55 percent.  A cardiology evaluation in 
February 2005 resulted in a finding that the veteran did not 
require angiography, although he would be continued to be 
followed by cardiology and his primary care doctor.  The 
veteran was also noted to have a 3.6 cm infrarenal abdominal 
aortic aneurysm and ectasia of the right iliac artery.  This 
was revealed on echocardiogram done in March 2005.  The 
examination report also noted that the veteran's risk factors 
for heart disease included a family history in that his 
father died of a heart attack at the age of 55.  The veteran 
was also noted to have a history of elevated lipids.  The 
veteran continued to have chest pain which was primarily 
exertional and for which he took Nitroglycerin perhaps once 
per week.  He was not currently working.  Current examination 
revealed blood pressure of 116/70 and breath sounds were 
equal and normal bilaterally without wheezes, rales or 
rhonchi.  Examination of the heart showed regular rate and 
rhythm with no murmurs, gallop or gallops.  The assessment 
was, as certainly previously confirmed, that the veteran had 
coronary artery disease.  

With respect to specific questions posed by the Board in its 
earlier remand, this VA cardiologist wrote that there is no 
medical evidence which has established a clear relationship 
between coronary artery disease and psychiatric disorders, 
including PTSD.  Therefore, it was his opinion that the 
veteran's coronary artery disease was not caused or 
aggravated by his service-connected PTSD.  With regard to the 
veteran's arthritis, this physician wrote that it appeared 
unlikely that this had either caused or aggravated the 
veteran's coronary artery disease.  As recently as 2004, the 
veteran was able exercise on the treadmill for over 
12 minutes as part of a stress test which was a fairly high 
intensity exercise and which showed that the veteran had a 
good exercise tolerance.  He further wrote that regular 
aerobic exercise was an important component of heart health, 
and that it was his experience that many people with physical 
limitations much more severe than the veterans routinely 
exercised and even took part in team or competitive sports 
activities such as wheelchair basketball and the Para-
Olympics.  He wrote that for patients with orthopedic 
problems, as for all people, the most important factor was 
the decision to exercise.  Many forms of exercise were 
available to people with joint pain or osteoarthritis and 
swimming was an excellent choice.  He concluded that the 
veteran was not precluded from all forms of gainful exercise.  

The veteran's confirmed diagnosis of coronary artery disease 
is clearly shown to have had onset many years after he was 
separated from service.  The veteran himself does not argue 
that he had actual onset of coronary artery disease during 
service, or to a compensable degree within one year following 
service separation.  Indeed, he has specifically claimed that 
his coronary artery disease was either caused or aggravated 
by service-connected PTSD and/or his orthopedic problems.  
Heart disease is certainly not confirmed in any of the 
available service medical records, or in any medical records 
in the year following service separation.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for heart disease secondary to PTSD or multiple service-
connected orthopedic disability.  Although the veteran 
submitted multiple medical journal articles suggesting a 
possible relationship between extreme levels of stress and 
either the onset or aggravation of heart disease, these 
articles clearly reveal that no scientific causal connection 
has yet been shown.  There is clearly a debate in the medical 
community on this issue, and these articles tend to support a 
conclusion that the preponderance of the medical community 
believes that there is not a valid causal connection between 
psychiatric disability and/or stress levels and either the 
onset or increase in severity of heart disease.  

A private physician wrote in September 1998 that he felt that 
the veteran had a risk factor for continuing heart problems 
resulting from his stressful job as a salesman and 
recommended the veteran to be an early candidate for 
retirement.  He suggested that stress would affect the 
veteran's coronary artery disease "at least in some fashion."  
This physician, however, provided no clinical reasons and 
bases to support his statements.  Moreover, this statement 
suggested that it was stress from the veteran's job as a 
salesman and not from any underlying psychiatric disorder 
such as PTSD which caused or aggravated his coronary disease.  

On the other hand, the VA cardiologist who had access to and 
clearly reviewed the veteran's entire clinical history 
reported the fact that there is simply no substantial medical 
evidence extant establishing any clear cause-and-effect 
relationship between coronary artery disease and psychiatric 
disorders, including PTSD.  Additionally, the Board would 
note that the veteran has been granted service connection for 
PTSD with a 30 percent evaluation made effective from the 
date of claim therefor in October 2000.  While the effective 
date for the award of VA compensation for PTSD must by law be 
related to the date of the veteran's claim, it is clear that 
some degree of post-traumatic stress likely preceded the date 
of the veteran's claim, and is certainly related to the 
veteran's period of active military service.  However, it is 
noteworthy that the veteran himself reported never having 
sought or required any form of psychiatric or psychological 
counseling at any time prior to his initial and only VA 
psychiatric examination in 2001, and the evidence on file 
subsequent to that time also reveals that the veteran does 
not seek or require any form of ongoing care or treatment.  
The GAF Score provided by the psychologist at that 
examination was 55 and this is reflective of generally 
moderate symptoms, and a 30 percent evaluation is likewise 
reflective of moderate symptomatology.  The literature 
submitted by the veteran by way of medical journal articles 
fairly consistently related extreme and high levels of stress 
to the possible onset or aggravation of heart disease, but 
none of these articles related moderate degrees of stress to 
heart disease.  A preponderance of the evidence is against 
any finding that the veteran's coronary artery disease was in 
any way caused or aggravated by service-connected PTSD.  

The veteran is certainly shown to be affected by multiple 
joint arthritis.  As noted above, he is in receipt of awards 
of service connection for arthritis of both knees, both 
shoulders, both knees, both hips and his cervical spine.  
Additionally, there is lumbar spine disc disease and 
metatarsalgia of both feet.  He has argued that his multiple 
service-connected orthopedic problems make it difficult for 
him to exercise and that this in turn either caused or 
aggravated his heart disease.  It is noteworthy that no 
submitted medical journal article reported or physician has 
written any statement in support of this latter proposition.  
The only clinical opinion on file with respect to this 
argument is included in the June 2005 VA examination of the 
heart, and this physician opined that it was unlikely that 
the veteran's orthopedic problems caused or aggravated his 
coronary artery disease.  He found that the veteran's 2004 
treadmill test and the other evidence on file did not 
demonstrate that the veteran was precluded from all forms of 
gainful exercise.  There is certainly no competent clinical 
evidence on file or elsewhere that the Board is aware of 
which stands for the proposition that an inability to 
exercise causes heart disease.  The same may be said with 
respect to aggravation.  While a failure to perform aerobic 
exercise may result in preexisting heart disease proceeding 
to worsen by natural progress, no competent clinical evidence 
demonstrates that a failure to exercise actually causes 
coronary artery disease to increase in severity.  Rather, it 
is clear that such exercise is performed to reduce the 
natural progress of preexisting heart disease.  While the 
veteran is certainly inhibited and restricted in the amount, 
degree and type of exercise he may do, the clinical evidence 
on file does not reveal that he is without the ability to 
exercise at all.  A preponderance of the evidence is against 
a finding that the veteran's heart disease was caused by the 
veteran's service-connected orthopedic disabilities, or that 
the veteran's coronary disease was somehow increased in 
severity beyond its ordinary progress as a result of these 
orthopedic disabilities.  





ORDER

Entitlement to service connection for heart disease secondary 
to other service-connected disability is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


